Exhibit 10.4

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

RUBICON TECHNOLOGY, INC. 2016 STOCK INCENTIVE PLAN

AGREEMENT (the “Agreement”), dated as of              (the “Grant Date”),
between Rubicon Technology, Inc., a Delaware corporation (the “Company”), and
             (the “Participant”). Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Rubicon Technology, Inc. 2016
Stock Incentive Plan (the “Plan”).

1. Grant of Restricted Stock Units. The Company hereby awards to the Participant
             restricted stock units (the “RSUs”) as of the Grant Date. Each RSU
represents the right to receive one share of Common Stock upon satisfaction of
the vesting conditions in Section 2(a).

2. Terms of Restricted Stock Units.

(a) Vesting.

(i) The RSUs will vest in accordance with the following schedule, provided that
the Participant has not incurred a Termination prior to the applicable vesting
date:

 

Vesting Date

   Percent Vested

[Anniversary of Grant Date]

   [%]

(ii) The Participant shall forfeit to the Company, without compensation, any and
all unvested RSUs (including any unvested additional RSUs credited pursuant to
Section 2(b) below) upon the Participant’s Termination for any reason. There
shall be no proportionate or partial vesting in the periods between the vesting
dates and vesting shall occur only on each vesting date, provided that no
Termination has occurred prior to such date.

(iii) When any RSUs become vested, the Company shall promptly (and in no event
later than 30 days after vesting) issue and deliver one share of Common Stock (a
“Share”) for each vested RSU (including each additional vested RSU credited
pursuant to Section 2(b) below), subject to applicable withholding. Upon
delivery of the Shares, the vested RSUs will be deemed fully settled and will be
cancelled.

(b) Dividend Equivalents. If the Company pays cash or stock dividends on the
Common Stock, the Participant will be credited with an additional number of RSUs
as provided in Section 9.4 of the Plan.

(c) Cancellation and Rescission of Awards. The Committee may cancel any RSUs
(vested or unvested) at any time upon its determination that the Participant has
engaged in any Adverse Conduct. In addition, for a period of two (2) years
following the payment or delivery of any Shares pursuant to this Agreement (the
“Rescission Period”), upon its determination that the Participant has engaged in
Adverse Conduct prior to the payment or delivery of any Shares or during the
Rescission Period, the Company may rescind any payment or delivery of Shares. In
the event of any such rescission, upon demand by the Company, the Participant
shall deliver the Shares to the Company and pay to the Company the amount of any
proceeds realized or property received as a result of the sale or other
disposition of the Shares (or the Fair Market Value of the Shares at the time of
any disposition other than for cash), in such manner and on such terms and
conditions as may be required. In addition, any RSUs granted pursuant hereto
shall be subject to any recoupment or clawback policy that is adopted by, or
applicable to, the Company.



--------------------------------------------------------------------------------

(d) Withholding. The Participant shall pay, or make arrangements to pay, in a
manner satisfactory to the Company, an amount equal to the minimum statutory
amount of all applicable foreign, federal, state, provincial and local taxes
that the Company is required to withhold (or such larger amount of taxes that
may be permitted to be withheld without resulting in the classification of the
RSUs as a liability award for accounting purposes) at any time. In the absence
of such arrangements, any such withholding obligation may, as determined at the
sole discretion of the Committee, be satisfied by reducing the number of Shares
otherwise deliverable to the Participant by a number of Shares whose Fair Market
Value on the applicable vesting date is equal to the amount of such withholding
taxes.

(e) Delivery Delay. The delivery of any Shares may be postponed by the Company
for such period as may be required for it to comply with any applicable foreign,
federal, state or provincial securities law, or any national securities exchange
listing requirements, and the Company is not obligated to issue or deliver any
Shares if, in the opinion of counsel for the Company, such issuance or delivery
constitutes a violation by the Participant or the Company of any provisions of
any applicable foreign, federal, state or provincial law or of any regulations
of any governmental authority or any national securities exchange.

3. No Obligation to Continue Employment. This Agreement is not an agreement of
employment. This Agreement does not guarantee that the Company or its Affiliates
will employ or retain, or continue to employ or retain, the Participant for any
period of time, nor does it modify in any respect the Company’s (or any
Affiliate’s) right to terminate or modify the Participant’s employment or
compensation.

4. Transferability. The Participant may not sell, transfer, pledge, hypothecate,
assign or otherwise dispose of the RSUs. Any attempted sale, transfer, pledge,
hypothecation, assignment or other disposition of the RSUs in violation of the
Plan or this Agreement shall be void and of no effect and the Company shall have
the right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent.

5. Uncertificated Shares. Notwithstanding anything else herein, to the extent
permitted under applicable foreign, federal, state or provincial law, the
Company may issue the Shares in the form of uncertificated shares. Such
uncertificated shares shall be credited to a book entry account maintained by
the Company (or its designee) on behalf of the Participant. If thereafter
certificates are issued with respect to the uncertificated shares, such issuance
and delivery of certificates shall be in accordance with the applicable terms of
this Agreement and may bear such restrictive legends as deemed necessary or
appropriate by the Company or its counsel.

6. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Shares unless and until the Participant has
become the holder of record of the Shares, and no adjustments will be made for
dividends in cash or other property, distributions or other rights in respect of
any such Shares, except as otherwise specifically provided for in this Agreement
or the Plan.



--------------------------------------------------------------------------------

7. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. By signing and
returning this Agreement, the Participant acknowledges having received and read
a copy of the Plan and agrees to comply with it, this Agreement and all
applicable laws and regulations. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.

8. Amendment. To the extent applicable, the Board or the Committee may at any
time and from time to time amend, in whole or in part, any or all of the
provisions of this Agreement to comply with Section 409A of the Code and the
regulations thereunder or any other applicable law and may also amend, suspend
or terminate this Agreement subject to the terms of the Plan. Except as
otherwise provided in the Plan, no modification or waiver of any of the
provisions of this Agreement shall be effective unless in writing by the party
against whom it is sought to be enforced. This Agreement is intended to comply
with the applicable requirements of Section 409A of the Code relating to
“short-term deferrals” thereunder, and shall be limited, construed and
interpreted in a manner so as to comply therewith.

9. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered (i) in person, (ii) by
regular United States mail, first class and prepaid, or (iii) by certified
United States mail, return receipt requested and proper postage prepaid to the
appropriate party at the address set forth below (or such other address as the
party shall from time to time specify):

If to the Company, to:

Rubicon Technology, Inc.

900 East Green Street, Unit A

Bensenville, IL 60106

Attention: Chief Financial Officer

If to the Participant, to the address on file with the Company.

10. Miscellaneous.

(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

(b) This Agreement shall be governed and construed in accordance with the laws
of Delaware (regardless of the law that might otherwise govern under applicable
Delaware principles of conflict of laws).

(c) This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.



--------------------------------------------------------------------------------

(d) The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

RUBICON TECHNOLOGY, INC.

By:

    Name:    

Title:

 

Date:

   

 

PARTICIPANT

By:

 

 

Name:  

 

Date:

 

 